DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 8/9/21 as being acknowledged and entered.  By this amendment claims 1-4 are canceled and claims 5-20 are pending.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. (US Patent 10,347,654) in view of Jang et al. (US PGPub 2020/0105784).
Claim 5:  Iwai teaches a method for forming a three-dimensional (3D) memory device, comprising: forming, on a substrate (9), a first dielectric deck (132, 142) in an insulating portion, the first dielectric deck comprising a plurality of dielectric layer pairs  an insulating spacer in an outer region and a conductive source contact in a center region as taught by Jang to provide an electrical signal to the source region as taught by Jang [0061, 0102, 0112-0113].
Claim 6:  Iwai teaches forming, during the first etching process, a first channel hole portion (149M) extending vertically through the first dielectric deck (Fig 5A; Col. 15 lines 49-61); forming, in a same process, the pillar-sacrificial portion, the slit-sacrificial portion, and a channel-sacrificial portion in the first channel hole portion (Col 17 lines 64-67, Col. 18 lines 1-15); forming, during a second etching process, a second channel hole portion extending vertically through the second dielectric deck, the second channel hole portion (249M) exposing the channel-sacrificial portion (Col 20 lines 57-67, Col. 21 lines 1-17); removing, in a same process, the channel-sacrificial portion and the pillar-sacrificial portion, the second channel hole portion and the first channel hole portion forming a channel hole (Col. 24 lines 4-24); and forming, in a same process, a channel structure in the channel hole and the support pillar in the pillar hole (Col. 32 lines 28-43).  
Claim 7:  Iwai teaches (Col. 17-Col. 32) forming, in a same process, another slit-sacrificial portion in the second slit opening portion to be in contact with the slit-sacrificial portion, another channel-sacrificial portion in the second channel hole portion to be in contact with the channel-sacrificial portion, and another pillar- sacrificial portion in the second pillar hole portion to be in contact with the pillar-sacrificial portion; 
Claim 8:  Iwai teaches (Col. 17-Col. 32) wherein forming the channel-sacrificial portion, the pillar-sacrificial portion, and the slit-sacrificial portion comprise depositing a conductive material to fill in the first channel hole portion, the first pillar hole portion, and the first slit opening portion in a same deposition process; and forming the other channel-sacrificial portion, the other pillar-sacrificial portion, and the other slit-sacrificial portion comprise depositing another conductive material to fill in the second channel hole portion, the second pillar hole portion, and the second slit opening portion in a same deposition process.  
Claim 9:  Iwai teaches (Col. 26 lines 53-67) forming a first staircase contact opening portion and a first peripheral contact opening portion each vertically extending through the insulating portion in a same process that forms the first slit opening portion and the first pillar hole portion.  
Claim 13:  Iwai teaches forming the channel structure and the support pillar comprise filling the channel hole and the pillar hole with a channel-forming structure by the same process (Col. 32 lines 28-43).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. (US Patent 10,347,654) in view of Yu et al. (US PGPub 2017/0236746).
Claim 14:  Iwai teaches a method for forming a three-dimensional (3D) memory device, comprising: forming, on a substrate (9), a first dielectric deck in an insulating .  

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. (US Patent 10,347,654) and Yu et al. (US PGPub 2017/0236746), as applied to claim 14 above, and further in view of Pachamuthu et al. (US PGPub 2015/0236038)
Regarding claim 15, as described above, Iwai and Yu substantially read on the invention as claimed, except Iwai and Yu do not teach forming the first contact opening portion comprises forming a first staircase contact opening portion extending in the insulating portion and exposing a respective first dielectric layer, and forming a first peripheral contact opening portion extending through the insulating portion and exposing the substrate; forming the contact portion comprises forming a staircase contact portion in the first staircase contact opening portion and a peripheral contact portion in the first peripheral contact opening portion; and forming the second contact opening portion comprises forming a second staircase contact opening portion extending through the other insulating portion and exposing the respective staircase contact portion, and forming a second peripheral contact opening portion extending through the other insulating portion and exposing the peripheral contact portion.  Pachamuthu teaches forming the first contact opening portion comprises forming a first staircase contact opening portion (187C) extending in the insulating portion and exposing a respective first dielectric layer (146), and forming a first peripheral contact opening portion (187S) extending through the insulating portion and exposing the substrate (9); forming the contact portion comprises forming a staircase 
Claim 16: Pachamuthu teaches forming, in a same process, another slit-sacrificial portion (277) in the second slit opening portion to be in contact with the slit-sacrificial portion (176), another staircase contact portion (86) in the second staircase opening portion and in contact with the staircase contact portion(183C), and another peripheral contact portion (84) in the second peripheral contact opening portion and in contact with the peripheral contact portion (183S); and removing the other slit-sacrificial portion in the same process that removes the slit- sacrificial portion [0114].  

Allowable Subject Matter
Claims 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the 
Claims 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 19-20 are also objected to as depending on allowable claim 20.
Response to Arguments
Applicant’s arguments with respect to claim(s) 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/SARAH K SALERNO/Primary Examiner, Art Unit 2814